Royse, C. J.
Appellants are here attempting to appeal from an order and judgment of the Probate Court of Marion County setting aside the final report and order approving the same to give appellee an opportunity to prove her claim pending in said estate. Such an order is not an appealable final judgment. Emmerling, etc. v. James C. Curtis & Co. (1937), 103 Ind. App. 139, 141, 5 N. E. 2d 677; Manor v. Manor et al. (1944), 222 Ind. 374, 377, 53 N. E. 2d 343; Blume, Admx. v. First National Bank of Chicago, Ill. et al. (1948), 118 Ind. App. 533, 537, 78 N. E. 2d 459 (Transfer denied). ....
Appeal dismissed.
Note. — Reported in 94 N. E. 2d 760.